Citation Nr: 1710101	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-46 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction syndrome.

2.  Entitlement to service connection for dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty May 1998 to September 2008 and from June 2015 to July 2016.  He received the Joint Service Commendation Medal and the Navy and Marine Corps Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied service connection for TMJ dysfunction and dry eye.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

In June 2016, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for benign neoplasm of the scrotum, folliculitis of the scrotum, and a chin scar, and the Board had remanded these issues in June 2016 for further development.  The Appeals Management Center (AMC) granted service connection for a cyst on the right scrotum, folliculitis, and a chin scar by way of a November 2016 rating decision, and thereby resolved the appeal as to these issues.

The issue of entitlement to service connection for dry eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current TMJ dysfunction syndrome which had its onset in service.   





CONCLUSION OF LAW

The criteria for service connection for TMJ dysfunction syndrome are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board is granting the claim of service connection for TMJ dysfunction syndrome, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a July 2016 VA examination report reflects that the Veteran has been diagnosed as having TMJ dysfunction syndrome.  Thus, a current TMJ disability has been demonstrated.

There is also evidence of TMJ symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current disability was incurred in service.

Service treatment records include March and December 2002 records of treatment for intermittent TMJ pain and soreness.  In June 2008, prior to his separation from service, the Veteran filed a claim of service connection for TMJ disorder (see a June 2008 VA Form 21-526).  A VA examination was subsequently conducted in October 2008, during which the Veteran reported that his TMJ disorder had been present for 8 years.  His symptoms included lower jaw popping, soreness, and deviation on both sides, but he was not receiving any treatment for his disability.  Examination revealed TMJ popping/clicking and deviation with opening on the left.  A diagnosis of TMJ disorder was provided.

The Veteran reported during the July 2016 VA examination that he continued to experience occasional clicking, popping, and pain of the TMJ (more on the right than the left).  These symptoms had been present for over 5 years and occurred 3 to 4 times per month, but were not severe enough to require medication or other treatment.  Examination revealed objective evidence of clicking and popping of the right TMJ and X-rays indicated a slight wear pattern of the right condole.  There was no pain or discomfort at the time of the examination.  The Veteran was diagnosed as having TMJ dysfunction syndrome.

The physician who conducted the July 2016 VA examination opined that the Veteran's TMJ disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the Veteran experienced occasional clicking and popping of the right TMJ, but that no treatment was warranted due to the lack of severity of the disability.  Although the Veteran did complain of TMJ discomfort once during service, there is no documentation in the record "where there has been a continuation [of] care and treatment of the initial TMJ discomfort injury."  His separation examination was negative for any mouth/jaw issues and there was a 7 year gap in records.  Overall, the examiner was unable to confirm that the Veteran's current TMJ disability was related to the TMJ discomfort during service without resorting to mere speculation and a nexus was not established.

The July 2016 opinion is of little, if any, probative value because it is entirely based on a lack of evidence of continuous treatment for TMJ symptoms since the Veteran's initial treatment in service.  The examiner discounted, without explanation, the Veteran's reports of intermittent TMJ symptoms in the years since service and his reports that he did not receive any treatment for the symptoms because they were not severe.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report a continuity of TMJ symptomatology in the years since service and his reports are consistent with the evidence of record.  Thus, the Board finds that the reports of a continuity of TMJ symptomatology in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced TMJ symptoms in service, that he has been diagnosed as having current TMJ dysfunction syndrome, and that there have been continuous TMJ symptoms in the years since service.  Hence, the evidence is at least evenly balanced as to whether of the evidence indicates that the current TMJ dysfunction syndrome had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed TMJ dysfunction syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for TMJ dysfunction syndrome is granted.



REMAND

The Veteran contends that he began to experience dry eyes following photorefractive keratectomy (PKR) surgery in service.  Service treatment records indicate that he underwent bilateral PKR surgery in September 2002 and that he subsequently began to experience dry eyes.  He has reported that such symptomatology has continued in the years since the surgery.

A VA eye examination was conducted in July 2016 and the Veteran was diagnosed as having bilateral dry eyes.  The optometrist who conducted the examination opined that the Veteran's dry eyes were likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  He explained that the Veteran had PKR surgery in both eyes in 2002 and re-treatments in both eyes in 2012.  One of the most common side effects from corneal refractive surgery is post-operative dry eyes.

VA regulations provide that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2016).

In light of the above, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the July 2016 examination) that addresses whether the Veteran's current dry eyes are wholly due to an in-service surgical procedure for a pre-existing eye condition and, if so, whether the disability was aggravated during service.

Accordingly, the claim for entitlement to service connection for dry eyes is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for an eye disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for an eye disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any outstanding VA treatment records and any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the July 2016 VA eye examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of the Veteran's current dry eyes. 

If the individual who conducted the July 2016 VA eye examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should answer the following questions:

(a)  Did the Veteran's PKR surgery in service in September 2002 ameliorate a disease or other condition that was incurred before his entrance into active service in May 1998?

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current dry eye disability is wholly due to his PKR surgery in service in September 2002?  

(c)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current dry eye disability was permanently aggravated beyond its natural progression during service?

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


